Citation Nr: 0625784	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-28 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating higher than 10 percent for service-
connected bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from August 1956 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDINGS OF FACT

The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or each ear; factors warranting an extraschedular rating 
are not shown. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2002, 2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U.S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of a disability rating for 
tinnitus.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  

In September 2000, the RO granted service connection for 
bilateral tinnitus and assigned a 10 percent rating under 
Diagnostic Code 6260.  The current claim for increase was 
received at the RO in January 2003.  The veteran argues that 
the RO erred in its interpretation of DC 6260 and that he was 
entitled to a separate 10 percent rating for tinnitus in each 
ear, rather than the single 10 percent rating assigned.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of a separate, 10 percent rating for tinnitus 
in each ear.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) 
(June 19, 2006) the Federal Circuit reversed the CAVC 
decision in Smith, and affirmed VA's long-standing 
interpretation of pre-June 13, 2003, DC 6260 as authorizing 
only a single 10 percent rating for tinnitus, whether 
perceived as unilateral or bilateral.  The Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  The Federal 
Circuit then found that there was a lack of evidence in the 
record suggesting that VA's interpretation of 38 C.F.R. 
§ 4.25(b) and DC 6260 was plainly erroneous or inconsistent 
with the regulations, and concluded that the CAVC erred in 
not deferring to VA's interpretation.

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating higher than 10 percent for tinnitus.  
Therefore, the veteran's claim for a separate 10 percent 
rating for each ear for his service-connected tinnitus must 
be denied under both the old and current versions of DC 6260.  

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and DC 6260, which has been upheld by the U.S. Court of 
Appeals for the Federal Circuit, there is no legal basis upon 
which to award a separate, 10 percent rating for tinnitus, 
whether or not tinnitus is perceived in each ear.  As the 
disposition of this claim is based on interpretation of the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.  



ORDER

A rating higher than 10 percent for tinnitus is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


